Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed November 19th 2021 have been entered. Claims 1-3, 5-6, 9-14 are currently pending. Claims 4, 7-8 have been canceled. The previous claim objection has been withdrawn. The previous 112 rejection has been withdrawn. The previous 102 rejection has been updated due to applicant’s amendments. For the reason(s) set forth below, applicant arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 6,811,475 B2) in view Davies (US 1800341 A).
Regarding claim 1, Regarding claim 1, Riley teaches a backing pad (retaining disc 4, figure 5), wherein a lower surface of the backing pad (figure 5) comprises at least one opening, wherein the at least one opening is adapted to receive a fixing member (peg 5,9, figures 6- 7 the peg groove 10 is inserted into opening of retaining disc 4), and the backing pad arrangement further comprises: 
an additional layer (mounting pad 6, figure 1) adapted to be attached to the backing pad (retaining disc 4, figures 1, 5), which additional layer (mounting pad 6, figure 1) comprises an upper surface (first layer 12, figure 1), a lower surface (final layer 14, figure 1) and at least one opening (aperture 23, figure 1) which extends through the additional layer (mounting pad 6, figure 1), and the additional layer is attached to the backing pad (retaining disc 4, figure 5) with at least one fixing member (peg 5, figure 1; col 4 lines 1-2), 
wherein the at least one fixing member (peg 5, figure 1) is hollow in its longitudinal direction in order to transport debris with air through the at least one fixing member (col 2 lines 31-35) and an abrading article (surface finishing discs 7, figure 1) adapted to be attached to the additional layer (col 1 lines 40-45). 
However, Davies fails to disclose a fixing member being a screw, snap hook, or expanding type (screw 12, figure 1; page 2 lines 125-130). 

Regarding claim 2, modified Riley teaches the additional layer (mounting pad 6, figure 1) is attached to the backing pad (retaining disc 4, figures 1, 5) with two or more fixing members (peg 5, 9, figures 1, 6- 7).
Regarding claim 3, modified Riley teaches the additional layer (mounting pad 6, figure 1) is attached to the backing pad (retaining disc 4, figures 1, 5) with one fixing member (peg 5, figures 1, 6- 7) arranged in the center of the backing pad (retaining disc 4, figures 1, 5).
Regarding claim 5, modified Riley teaches least one air inlet conduit (vacuum port 20, figure 2) for conducting air to an abrading surface (finishing disc mounting areas 16, figure 2).  Furthermore, this recitation is considered to be intended use, and the prior art of Riley is capable of performing as intended.  More specifically, because the vacuum pulls air to the vacuum port, the air will necessarily will be conducted to the abrading surface before passing through the vacuum port (20).
Regarding claim 6, modified Riley teaches intermediate layer (second layer 13, figure 1) between the upper surface (first layer 12, figure 1) and the lower surface (final layer 14, figure 1) of the additional layer (mounting pad 6, figure 1).
(mounting area 6, figures 1-2)
However Riley fails to teach a cover plate for the backing pad that has openings that forms a conduit.
Davies teaches opening(s) (see Davies ter-sunk head 14, orifices 23, 24 figure 3) of a cover plate (see Davies angular flange 5, figure 2-3, (see Davies suction chamber 16, figure 2; page 2 lines 97-101).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modify Riley’s abrading system to include cover plate for backing pad that has openings that form a conduit. This modification would allow the debris extractor system efficiently suction through air to remove debris created during the abrading process.
Regarding claim 10, modified Riley teaches the abrading system (abstract) further comprises a backing pad arrangement (figures 1, 5-6).
Regarding claim 11, Riley teaches all the elements stated above in independent claim 1 and dependent claim 10 except it does not explicitly show a debris extractor system. However, it does teach that the abrading system can be connected to a vacuum or suction source adapted to provide suction pressure and to remove debris formed during abrading work (col 2 lines 55-65). 
(see suction chamber 16, figure 2; page 2 lines 97-101).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Riley’s abrading system to show debris extractor system directly connected as designed in Davies’ abrading system. This modification would allow the dirt and debris created during abrading process to efficiently be removed from abrading surface, and sent to a container instead of the environment. 
Regarding claim 12, Riley as modified by Davies teaches the debris extractor system is arranged to guide debris away from an additional layer and the abrading surface (see Riley col 2 lines 55-65).
Regarding claim 13, Riley as modified by Davies comprises the debris extractor system is adapted to guide debris (see Davies suction chamber 16, figure 2; page 2 lines 97-101) via at least one of the following: the additional layer (mounting pad 6, figure 1 ), the abrading article (surface finishing discs 7, figure 1), the backing pad (retaining disc 4, figures 1, 5), the at least one fixing member(s) (peg 5, figure 1; col 4 lines 1-2), at least one opening(s) of the additional layer (mounting pad 6, figure 1 ), at least one opening(s) of the abrading article (surface finishing discs 7, figure 1), and at least one opening(s) (see Davies ter-sunk head 14, orfices 23,24 figure 3) of a cover plate (see Davies angular flange 5, figure 2-3) of the backing pad (see Davies rubber pad 6, figure 2,3). 
Regarding claim 14, Riley teaches the all elements stated above in independent claim 1 and dependent claim 10, and openings within the additional layer (mounting area 6, vacuum port 22, figures 1-2)
However Riley fails to teach a cover plate for backing pad that has openings that forms a conduit.
Davies teaches opening(s) (see Davies ter-sunk head 14, orifices 23, 24 figure 3) of a cover plate (see Davies angular flange 5, figure 2-3, (see Davies suction chamber 16, figure 2; page 2 lines 97-101).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Riley’s abrading system to include cover plate for backing pad that has openings that form a conduit with the openings of the additional layer. This modification would allow the debris extractor system to efficiently suction through air to remove debris created during the abrading process.
Response to Arguments
Applicant's arguments filed November 19th 2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument on page 5 that Riley fails to disclose a backing pad wherein the backing pad has a least one opening that is adapted to receive at least 
Examiner respectfully disagrees, Riley discloses in col 2 lines 10-14, that it is within the scope of the invention for surface finishing pad in which the retaining disc has an aperture into which a peg extending from a face of the mounting pad can be inserted so as to provide an interference fit. 
Regarding applicant argument on page 6 that the fixing member of Davies does not allow debris and air to be transported through it since the hollow bushing screwing receives a socket.
Examiner respectfully disagrees, Davies discloses a hollow bushing screw (12) receives socket (33) However, shown in figure 3 provided below, when the socket is combined with the bushing screw there is an opening  that can allow debris and air to be transported through it. Additionally, it is shown in figure 2 and figure 4 that bushing screw capable of communicating with annular suction chamber (16) and openings (15) since the bushing screw is threaded into bore (13).

    PNG
    media_image1.png
    707
    557
    media_image1.png
    Greyscale



. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723